Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 18-29 are pending.
2.	This application is a CON of 16/378,095 04/08/2019 ABN which is a DIV of 15/741,893 01/04/2018 PAT 10294242 which is a 371 of PCT/US16/40972 07/05/2016 which claims benefit of 62/218,672 09/15/2015 and claims benefit of 62/188,846 07/06/2015. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/188,846, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The priority date afforded claims is 09/15/2015, which is supported by the 62/218,672 application at claim 18 on page 59.  
Response to Restriction Election
3.	Applicant’s election of group I and the species of claim 27 in the reply filed on December 20, 2021 is acknowledged. The election was made without traverse. According to applicants’ 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18, 20, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui WO 2015112806 A2 (cited on the IDS). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Cui discloses compound 93 on page 62, and discloses a Scheme on page 126 for the synthesis of this compound.  This is reproduced here:

    PNG
    media_image1.png
    195
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    750
    media_image2.png
    Greyscale

Cui discloses various alternative synthetic schemes including the General Method B on page 73-74 as reproduced here.

    PNG
    media_image3.png
    329
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    739
    media_image4.png
    Greyscale

The intermediate B4 is analogous to the intermediate II of instant claim 18 and would be required if the General Method B were followed to prepare compound 93.  Stated another way, the intermediate of Formula II of claim 27 would be required if the SN2 reaction to install the –CH2-CH(CH3)-NH-PG group were conducted prior to the SNAr reaction to give the intermediate A8.  Simply reversing the steps would necessitate using the elected species to make compound 93 via intermediate 93A.  According to paragraph 214 under the chemical synthesis heading “Furthermore, one of skill in the art will  recognize that the transformations shown in the schemes below may be performed  in any order that is compatible with the functionality of the particular  pendant groups.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to reverse the order of the steps and generate the alternative intermediate compound of claim 27. Reordering the steps of the known process is obvious (See In Re Gibson 5 USPQ 230) and was suggested by the prior art.  There is a motivation to do so in this case because Scheme B relies upon a cheaper Cl intermediate and the SNAr reaction is conducted at a slightly oC).  Using a cheaper reactant and lowering energy costs would save money.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625